DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-20, the prior art combination of “Unsuperpoint: End-to-End Unsupervised Interest Point Detector and Descriptor” by Christiansen et al. (hereinafter ‘Christiansen’) in view of “Neural-Guided RANSAC: Learning Where to Sample Model Hypotheses” by Brachmann et al. (hereinafter ‘Brachmann’) teaches extracting a portion of an input image; (See Christiansen Figure 3, Christiansen teaches portion of an input image.) 
applying a transformation to the portion of the input image to produce a transformed portion of the input image;  (See Christiansen Figure 3, Christiansen teaches transforming image by T)
32processing the portion of the input image and the transformed portion of the input image using the neural keypoint detection network to identify one or more candidate keypoint pairs between the portion of the input image and the transformed portion of the input image; and (See Christiansen Figure 3, Christiansen teaches determining corresponding points between image A and B.)

However, Christiansen and Brachmann combined do not teach or suggest “the inlier-outlier neural network producing an indirect supervisory signal to train the neural keypoint detection network to identify one or more candidate keypoint pairs between the portion of the input image and the transformed portion of the input image.” It is for these reasons claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729.  The examiner can normally be reached on M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UTPAL D SHAH/Primary Examiner, Art Unit 2665